Citation Nr: 1204420	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss with tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for hearing loss with tinnitus.

5.  Entitlement to service connection for residuals of a fractured right jaw.

6.  Entitlement to service connection for a broken eardrum.

7.  Entitlement to service connection for a lung disorder, to include atelectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2004 and January 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, the Board denied these and other pending claims in an October 2007 decision.  The Veteran then appealed the denial of his claims to the United States Court of Appeals for Veterans Claims (the Court).  

In a March 2011 memorandum decision, the Court affirmed the Board's decision to deny reopening the Veteran's claims for service connection for asthma and for temporomandibular joint (TMJ) syndrome and the denial of a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In the March 2011 decision, the Court also vacated and remanded the following issues: whether new and material evidence has been received to reopen a claim for service connection for PTSD; whether new and material evidence has been received to reopen a claim for service connection for hearing loss with tinnitus; and claims for service connection for residuals of a fractured right jaw, for a broken eardrum, and for a lung disorder, to include atelectasis.  

The characterization of the issues on appeal differs slightly from their statement in the October 2007 Board decision.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Veteran filed a claim for service connection for PTSD due to a personal assault in service, information in the claims file shows a diagnosis for other psychiatric disorders, including depression and bipolar disorder.  Accordingly, as reflected on the cover page, the Board has recharacterized the claim for PTSD, reopened herein, more generally to include other psychiatric conditions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an acquired psychiatric disorder, for hearing loss with tinnitus, for the residuals of a fractured right jaw, for a broken eardrum, and for a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In April 2003, the Board denied service connection for PTSD; and the decision is final.  

2.  The evidence associated with the claims file since the Board's April 2003 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  In an August 2004 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for hearing loss with tinnitus; although properly notified of the denial, the Veteran failed to appeal this decision.  

4.  Evidence associated with the claims file since the August 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss with tinnitus and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).

3.  The August 2004 RO rating decision that denied the Veteran's service connection claim for hearing loss with tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss with tinnitus; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening and remanding the claims of entitlement to service connection for PTSD and for hearing loss with tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for PTSD and for hearing loss with tinnitus and that the evidence is otherwise sufficient to award service connection for these disabilities.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

PTSD

The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in a June 2001 rating decision.  The Veteran timely appealed the denial.  The Board denied the claim in April 2003 finding that there was no credible corroborating evidence of the Veteran's claimed in-service stressors.  This decision is final.  38 C.F.R. § 20.1100.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

At the time of the April 2003 Board decision that denied service connection for PTSD, the evidence of record consisted of service treatment records; service personnel records; correspondence related to obtaining the Veteran's records; VA treatment records dated from February 1989 to October 2001; private medical records from Grady Hospital, from Dr. G.M.S., from Dr. M.A.P., and from the office of Dr. E.C.B.; correspondence from Dr. T.B.A. dated in April 1996; correspondence from O.C.H., a VA social worker, dated in June 2001 and July 2001; two October 2001 letters from Dr. R.L.C., a VA psychologist; an affidavit dated in January 2001 from C.C.H., a fellow recruit who recalled that the Veteran was scared on occasion during basic training but who did not recall any physical abuse or injuries; a transcript of a RO hearing held in September 1995 about another claim; transcripts of a RO hearing in December 2001 and a Board hearing in December 2002 about his PTSD claim; and written submissions from the Veteran and his representatives.  

In a June 2001 statement, the Veteran alleged some half-dozen in-service stressors, including that a staff sergeant hit him from behind with a bayonet, which broke his jaw and burst his eardrum.  He said that he did not receive medical treatment or an examination to find out what was the matter with him.  He also claimed that a staff sergeant pressured him because he was slow.  

Service treatment records did not disclose any injuries during basic training.  A March 1978 note from the branch clinic at the Parris Island recruit depot upon separation noted the Veteran had no defects that would disqualify him from active duty or entitle him to disability benefits.  It was noted that the only injuries or illnesses suffered while on active duty were constipation, a viral syndrome and a NPU evaluation.  The latter noted inadequate behavior with an immature personality.  He was discharged as unsuitable.  

In July 2003 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for PTSD.  Since the April 2003 Board decision the following evidence has been associated with the claims file: private medical records from Dr. C.F.S., the Veteran's private physician; additional private medical records from the office of Dr. E.C.B.; correspondence dated in September 2003 from C.G., R.N., the commanding officer of the blue team at the Naval Hospital in Beaufort, South Carolina; correspondence from Dr. R.L.C., a VA psychologist, dated in September 2003; correspondence dated in February 2004 from Dr. K.D., an Army doctor who reviewed documents submitted by the Veteran; correspondence from his pastor dated in July 2006; written submissions from the Veteran and his representatives; and affidavits dated in August and September 2005 from Dr. A.L.T., K.J.P., and C.L., fellow Marine recruits in 1978, who asserted that the Veteran was struck by a pugil stick during bayonet training and apparently injured because he was carried off and never returned to the platoon.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  The evidence submitted subsequent to the April 2003 Board decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in April 2003 because there was no evidence to corroborate the Veteran's claimed in-service stressors, including that a staff sergeant struck him with a bayonet.  The evidence received subsequent to the April 2003 Board decision includes several affidavits from other Marine recruits who had attended boot camp along with the Veteran in the winter of 1978.  As such, their notarized signed statements tend to corroborate at least one of the Veteran's assertions of an in-service stressor as all three assert that a drill instructor struck the Veteran with a pugil stick during training and that he appeared to be injured as he was carried off and never returned to their platoon.  

In addition, the Board notes that these former service members are competent to attest to events in which they and the Veteran participated.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  These affidavits by the Veteran's service comrades are presumed credible for the purposes of reopening the claim as they have not been shown to be inherently false or untrue, or beyond the competence of these veterans to make them.  See Justus, 3 Vet. App. at 513.  As such, this is material evidence.

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case regarding the claim for PTSD, given the evidence in the record of diagnosis and treatment for PTSD and other psychiatric disorders since service.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether the Veteran suffered an in-service stressor during his brief period of service that may be etiologically related to any presently diagnosed mental disorder, such as PTSD.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for PTSD is reopened, and is further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Hearing Loss with Tinnitus

A claim for service connection for hearing loss with tinnitus was previously considered and denied by the RO in an August 2004 rating decision.  The Veteran failed to perfect his appeal of this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in August 2004 finding that hearing loss with tinnitus did not occur in nor was it caused by service.

At the time of the August 2004 RO decision that denied service connection for hearing loss with tinnitus, the evidence of record consisted of service treatment records; service personnel records; VA treatment records dated from February 1989 to October 2001; private medical records from Grady Hospital, from Dr. G.M.S., from Dr. M.A.P., from the office of Dr. E.C.B., and from Dr. C.F.S.; correspondence from Dr. T.B.A. dated in April 1996; an affidavit dated in January 2001 from C.C.H.; correspondence concerning other claims from O.C.H., a VA social worker, from Dr. R.L.C., a VA psychologist, from C.G., R.N.; and from Dr. K.D.; transcripts of VA hearings in September 1995, December 2001, and December 2002 about other issues; and written submissions from the Veteran and his representatives.  

Service treatment records reveal a normal pre-induction audiogram dated in September 1977.  There is no discharge examination of record.

A June 2004 private medical record of Dr. C.F.S. noted the Veteran's complaint of tinnitus and an abnormal hearing test.  The Veteran related a history of head trauma and exposure to gunfire while in service.  He was referred to an otolaryngologist and it was noted that the Veteran might need a hearing aid.  

In September 2005 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for hearing loss with tinnitus.  Since the August 2004 RO decision the following evidence has been associated with the claims file: additional private medical records from Dr. C.F.S. and from the office of Dr. E.C.B.; affidavits dated in August and September 2005 from Dr. A.L.T., K.J.P., and C.L.; and written submissions from the Veteran and his representatives.  Much of this evidence pertained to the Veteran's other claims for compensation.  

As noted above, the three fellow Marine recruits at Parris Island in 1978 testified in their affidavits that the Veteran was struck by a pugil stick during bayonet training and apparently injured because he was carried off and never returned to the platoon.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss with tinnitus.  The evidence submitted subsequent to the August 2004 RO rating decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in August 2004 with the finding that hearing loss with tinnitus did not occur in nor was it caused by service.  The evidence received subsequent to the August 2004 RO decision includes several affidavits from other Marine recruits who had attended boot camp along with the Veteran in the winter of 1978.  As such, their notarized signed statements about the Veteran's apparent injury in service during basic training tend to corroborate the Veteran's assertions that he suffered a head trauma in service, which in turn caused his hearing loss with tinnitus.  

As the Board noted above in its discussion of reopening the PTSD claim, these former service members are competent to testify about events during boot camp that involved both the Veteran and themselves.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  These affidavits by the Veteran's service comrades are presumed credible for the purposes of reopening the claim as they have not been shown to be inherently false or untrue, or beyond the competence of these veterans to make them.  See Justus, 3 Vet. App. at 513.  As such, this is material evidence.

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  As noted above in the Board's discussion of reopening the PTSD claim, it finds that the claim for hearing loss with tinnitus is such a case, given the evidence in the record of treatment for hearing loss and complaints of tinnitus since service.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether the Veteran suffered a physical injury during his brief period of service that may be etiologically related to any presently diagnosed hearing loss with tinnitus.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for hearing loss with tinnitus is reopened, and is further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



      CONTINUE ON THE NEXT PAGE

ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To this extent and to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim for service connection for hearing loss with tinnitus is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required for the issues reopened in this decision as well as for the three service connection claims also remanded by the Court.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

The Board notes that the Veteran claims that his alleged disorders are related in some fashion to what the Veteran has described as a personal assault during basic training when at least one drill instructor at Parris Island allegedly struck him with a pugil stick during bayonet practice.  He claimed that he suffered a fractured right jaw, a broken eardrum, and hearing difficulties as a result of the incident.

In its March 2011 decision the Court directed that the Board explain why lay evidence was not credible or probative before denying the Veteran's service connection claims.  As noted above in the discussion of new and material evidence, the Board has found that the notarized affidavits of three fellow Marine recruits in 1978 partially corroborate the Veteran's allegations of an in-service injury during basic training though no injuries are documented in service treatment records.  Because the Board has found this lay evidence is credible and may be probative, further development of the Veteran's claims is warranted.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

Concerning the Veteran's reopened service connection claim for an acquired psychiatric disorder, to include PTSD, the Board is of the opinion that after affording the Veteran all reasonable doubt in his favor and under the particular circumstances of this case, the Veteran has met the criteria of 38 C.F.R. § 3.159 outlined above supporting the provision of a VA examination and medical opinion.  The record includes sufficient medical or lay evidence of a current psychiatric disability (see diagnosis of history of recurrent major depression and PTSD in October 1999 VA medical record and March 2002 private diagnosis of PTSD and bipolar disorder); a possible physical and psychological injury during service; and several medical opinions showing a possible relationship between PTSD and service or PTSD as secondary to the asserted pre-existing lung disorder which was aggravated.  (See, for example, the private medical records from Dr. E.C.B. and his social worker and the opinions of Dr. R.L.C. in October 2001 and C.G., R.N., in September 2003.)  

As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion as to his alleged psychiatric disorder should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should opine on whether, if the Veteran has a valid PTSD diagnosis, his PTSD is related to any incident of service, such as the claimed personal assault the Veteran alleges during basic training, or whether it is secondary to his claimed lung disorder, as opined by Dr. R.L.C. in two October 2001 notes.  

Concerning the Veteran's reopened service connection claim for hearing loss with tinnitus, the Board is of the opinion that after affording the Veteran all reasonable doubt in his favor, the Veteran has met the criteria of 38 C.F.R. § 3.159 outlined above supporting the provision of a VA examination and medical opinion.  There is sufficient medical or lay evidence of current symptoms of hearing loss and tinnitus (noted in a post-service private medical record dated in June 2004); a possible trauma to the head suffered during basic training (when he was hit with a pugil stick, had to be removed from his platoon, and was shortly thereafter discharged from service); and at least one medical opinion showing a relationship between hearing difficulties and service (see the January 2004 private medical record of Dr. E.C.B., which noted that the loud noises of the M16 assault rifle and 45-caliber pistols which the Veteran used also caused his loss of hearing).  As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion as to his alleged hearing loss with tinnitus should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This opinion must include a complete rationale for the opinion given.

Concerning the Veteran's service connection claim for residuals of a fractured right jaw, the Board is of the opinion that, under the particular circumstances of this case, the Veteran has met the criteria of 38 C.F.R. § 3.159 supporting the provision of a VA examination and medical opinion.  The record contains medical or lay evidence of indications of a broken jaw (see the September 1999 private medical record of Dr. E.C.B. wherein it is noted that the Veteran had a broken jaw); a boot camp injury with a pugil stick as a result of which the Veteran contends his right jaw was broken; and evidence in the claims file suggesting there is a relationship between the Veteran's jaw disorder and an in-service injury.  (See, for example, the October 1989 opinion of Dr. M.A.P., the January 2004 and February 2006 private medical records of Dr. E.C.B., and the October 2001 correspondence of Dr. R.L.C.).  As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion should be obtained as to his alleged residuals of a fractured right jaw.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the Veteran's service connection claim for a broken eardrum, the Board is of the opinion that, under the particular circumstances of this case, the Veteran has met the criteria of 38 C.F.R. § 3.159 supporting the provision of a VA examination and medical opinion.  The record contains medical or lay evidence of indications of an eardrum disorder (a September 1999 private medical record from Dr. E.C.B. noted the Veteran had a busted eardrum and a May 1994 VA medical record noted a diagnosis of right ear otitis media).  In addition, the affidavits of three fellow recruits have partially corroborated the Veteran's assertion of a boot camp injury with a pugil stick as a result of which the Veteran contends his eardrum was damaged in service.  There is also evidence in the claims file suggesting there is a relationship between the Veteran's damaged eardrum and an in-service injury.  (See, for example, a January 2004 private medical record which reported that the Veteran suffers with right ear hearing loss due to the kind of service training he endured wherein he suffered a busted eardrum).  As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion as to his alleged broken eardrum should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the Veteran's claim for service connection for a lung disorder, to include atelectasis, the Veteran essentially contends that his pre-existing or congenital atelectasis was aggravated during his brief period of active duty.  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

Service treatment records failed to note any abnormal lung function.  However, a September 1999 private medical record from Dr. E.C.B. noted among the Veteran's physical disorders: breathing difficulties, lack of oxygen supply, and 3/4 lung.  Dr. E.C.B.'s office social worker noted in a March 2003 private medical record, as did Dr. R.L.C., a VA psychologist, in October 2001 correspondence, that the Veteran was born with underdeveloped lungs, described as "congenital 3/4 lungs," and was not able to keep up with military training due to decreased respiratory volume.  Dr. R.L.C. opined that this pulmonary physical deformity led to his inability to perform during basic training.  In a second letter in October 2001 she stated that his pre-existing lung disorder was aggravated during his brief period of active duty in 1978.  

In a June 2003 memorandum, the Officer in Charge of the Recruit Administration Center at Parris Island stated that the Marine Corps was unable to identify the Veteran's condition at enlistment and that the Veteran's respiratory system was not receiving the adequate air volume that was needed to perform exhausting duties of recruit training.  A September 2003 note from the commanding officer of the blue team I at the Beaufort Naval Hospital stated that it appeared that the Veteran was not given the proper medical evaluation during his recruit training at Parris Island.  

The Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 supporting the provision of a VA examination and medical opinion to resolve this issue.  The record contains medical or lay evidence of indications of a lung disorder which pre-existed service.  In addition, the affidavit of C.C.H. dated in January 2001 explained that the Veteran appeared to have more difficulty than other recruits in boot camp in 1978 and was a bit slower and not as strong.  As noted immediately above, there is also evidence in the claims file suggesting there is a relationship between the Veteran's lung disorder and his period of service.  There is also evidence suggesting that the Veteran may have entered service with a lung defect.  To properly decide this claim, VA must obtain etiology opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who currently treat him for any psychiatric disorders, including PTSD, hearing loss, tinnitus, right jaw, eardrum, or lung disorders.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from any VA Medical Center or clinic, for the period since October 2001.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any acquired psychiatric disorder, to include PTSD, his hearing loss with tinnitus disorder, his claimed residuals of a fractured right jaw, his claimed broken eardrum disorder, and his claimed lung disorder, or atelectasis.  The claims file, including a copy of this Remand, must be made available to each examiner for review.  All tests deemed necessary by each examiner should be undertaken.  Based on the examination and record review, the appropriate examiner should provide opinions as to the following:

(a)  A psychiatrist or psychologist should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed stressor, being attacked or suffering an injury during basic training, is adequate to support a diagnosis of PTSD, and whether his current symptoms are related to the claimed stressor?  

If not, is it at least as likely as not (a 50 percent probability or greater) that any found psychiatric disorder, to include PTSD is related and/or caused by his lung disorder.  If so, such psychiatric disorder must be identified.  In giving the opinion, the examiner should comment on the opinion of Dr. R.L.C. in two October 2001 statements found in the record.  If it is determined that a lung disorder did not cause PTSD, state whether the lung disorder aggravates any psychiatric disorder found.  If so, the examiner should identify the impairment caused by such aggravation.

If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.  Then, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disorder other than PTSD, such as depression or a bipolar disorder, that was incurred during his active service or is otherwise etiologically related thereto, to include the claimed assault reported by the Veteran.  

(b)  The audiological examiner must record a detailed history of inservice and post-service noise exposure.  After a review of the examination findings and the evidence of record, the examiner shall opine whether the Veteran has a hearing loss and/or tinnitus disorder and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss or tinnitus disability is etiologically related to service, to include as due to noise exposure or due to any event or incident claimed to have occurred in service.  In rendering these opinions, the examiner shall specifically consider the Veteran's claimed in-service injury with a pugil stick during bayonet practice even though such injury may not be documented in the service treatment records.  

(c)  An appropriate examiner, following a review of the claims file and examination of the Veteran, shall offer opinions as to whether the Veteran suffers from any current residuals of a fractured right jaw and/or a broken eardrum disability and, if so, whether each is at least as likely as not (a 50 percent probability or greater) related to any event or incident claimed to have occurred in service.  In rendering these opinions, the examiner shall specifically consider the Veteran's claimed in-service injury during bayonet training even though such injury may not be documented in the service treatment records.  

(d)  Determine whether the Veteran has what is considered a congenital lung defect.  If a congenital defect is found, state whether it was subject to a superimposed disease or injury in service.  If so, please identify the superimposed disease or injury.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.   

If it is determined that the Veteran does not have a congenital lung defect, the examiner should state whether there is clear and unmistakable evidence that the Veteran had both a pre-existing service lung disorder and that such lung disorder was not aggravated by service.  If clear and unmistakable evidence is found the examiner should identify such evidence used to come to that conclusion.  

The examiner should identify all diagnosed disabilities of the lungs.  In this regard, the examiner should comment on the diagnoses of record, including any atelectasis.  For each diagnosis found on examination or in the record, the examiner should state whether it is a congenital defect/disease or an acquired disease.  If it is an acquired disease, the examiner should state whether it is at least as likely as not (i.e. at least a 50-50 probability) that such disease was a result of his service or any incident thereof, including training exercises.  The examiner should review the Veteran's assertions concerning his activities of service and should obtain a detailed history from the Veteran concerning his duties in service when addressing the above medical question.  

If any diagnosis is considered a congenital defect, the examiner is asked to indicate whether it is as likely as not (i.e. at least a 50-50 percent probability), that there was a superimposed disease or injury on the congenital defect during service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.  

If any diagnosed lung disorder is considered a congenital disease, state whether such was aggravated (i.e. increased in severity) beyond the normal progress of the disease in service.  Please give a complete rationale to support the opinion given.  
The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

3.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the claims on appeal.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


